DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.

 	The Claims 1, 3-11, and 13-20 are pending.

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.

Specifically, Applicant argues prior art Oliver does not disclose “couple a stored verification event from one or more databases to an initiator ID, wherein the initiator ID is an identification marker unique to the stored verification event, and wherein the verification event comprises a host”.  
In order to expedite prosecution, the rejection below has been updated reflecting prior art Marra as teaching the limitations above and not Oliver.  Specifically, Oliver now teaches couple an event from one or more database to an initiator ID (¶ 0031-0032) and Marra teaches couple a stored verification event to an initiator ID, wherein the initiator ID is an identification marker unique to the stored verification event, and wherein the verification event comprises a host (¶ 0038-0039).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (US Pub No 2015/0178784) in view of Marra et al. (US Pub No 2015/0261948).

With respect to claim 1, Oliver teaches a system for link-initiated dynamic-mode verification, comprising: 
A dynamic-link verification platform (e.g., web application platform ¶ 0031) comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a first computing device, wherein the 5first plurality of programming instructions, when operating on the processor, causes the first computing device to: 
couple an event from one or more database to an initiator ID (e.g., database storing unique QR Code ID, teaching initiator ID, to specific property or promotion event relating to a particular sales agent or organization, teaching a host, creating the QR code @ Fig. 3 #310+315 & ¶ 0031-0032); 
10embed the initiator ID into an initiator, wherein the initiator is near-field communication (NFC) beacon that, when interacted with by a mobile computing device, is configured to auto-populate a text message on the mobile computing device (e.g., generate a QR Code, teaching the initiator, with embedded QR Code identifier with each QR Code having a unique ID, @ Fig. 3 #335 & ¶ 0032-0033, and the QR Code is scannable, teaching the initiator being interactable, and auto-populate a text message with parameters @ Fig. 3 #330, Fig. 4 #415 & ¶ 0033 &0037 and QR code, NFC tags, or wireless signals are interchangeable as part of a passive entity, which teaches the initiator is near-field communication (NFC) beacon ¶ 0007 & 0024); 
receive the text message from the mobile computing device, the message comprising the initiator ID and metadata about the mobile device (e.g., receiving the SMS message from once the user taps to send the SMS message @ Fig. 4 #420-430 and the message parameters comprising QR Code ID, promo ID, and Reward ID, timestamp, sender phone number, location, ID numbers, codes, etc. teaching the text message comprising the initiator ID and mobile device metadata @ Fig. 4 #445 & ¶ 0037-0038); 
15retrieve a verification rule associated with the initiator ID, wherein the verification rule comprises verification instructions (e.g., the message’s unique QR Code ID is extracted to be used in database queries and conditional logic to identify rules relating to the specific promotion, reward, location, etc. @ Fig. 4 #445-450 & ¶ 0038); and 
execute the instructions contained in the verification rule with respect to the text message, wherein the instructions cause the first computing device to: 
query one or more databases for information confirming [the identity of the owner of] 20the mobile computing device (e.g., user’s phone number, promotional ID, and token are extracted from the text message and saved to the database and parameters relevant to generating the rewards are used in database queries and conditional logic to generate or redirect the browser to the reward page @ ¶ 0043 and performing a check on the user’s phone number to confirm eligibility and for other pre-designated conditions ¶ 0044, 0053 & Fig. 9 #835); and 
send a status notification to the verification event host (e.g., web application may also generate a SMS text message and deliver it to an agent of the distributors, such as a Sales agent, teaching sending a status to the verification event host @ Fig. 7 #720-740 & ¶ 0050).
 Oliver discloses the claimed subject matter as discussed above, specifically with respect to coupling of event from databses to an initiator ID (e.g., ¶ 0031-0032) and querying one or more databases for information confirming a mobile device using reverse lookup to retrieve an owner name and address information (e.g., ¶ 0043-0044  and 0053), but does not explicitly disclose couple a stored verification event to an initiator ID, wherein the initiator ID is an identification marker unique to the stored verification event, and wherein the verification event comprises a host; and confirming the identity of the owner of 20the mobile computing device.  However, admitted prior art provided by Applicant on 08/24/2021 as part of the “Accelerated Examination Support Document”, Marra teaches 
couple a stored verification event to an initiator ID, wherein the initiator ID is an identification marker unique to the stored verification event, and wherein the verification event comprises a host (e.g., the Quick Response (QR) code provisioning includes provisioning information that is generated by the authentication system and provided to the user ¶ 0039 and with the provisioning information being generated by the authentication system after receiving user enters information (for example, a username, password, email address, home address, phone number, etc.) and stored at an authentication database teaches the provisioning information as stored verification event comprising a host ¶ 0038); and
confirming the identity of the owner of 20the mobile computing device (e.g., ¶ 0031).  Examiner respectfully further adds to Applicant’s submission that Marra also teaches an authentication system to comparing received data and stored information kept in a database “to recognize a user account and a user device associated with the account” (¶ 0031) and confirming the user device before sending notification or alerts (¶ 0032).  Therefore, based on Oliver in view of Marra, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Marra to the system of Oliver in order to provide an authentication process that can be used to provide secure access to a client, portal, website, or other electronic systems (¶ 0016).

With respect to claim 3, Oliver above further teaches wherein upon successful verification of the owner using a third party data source, the verification status is saved to a local database (e.g., using API to connect to third party data source to retrieve owner identification and then added to the database along with the time/date @ ¶ 0044).

With respect to claim 4, Oliver above further teaches wherein the one or more databases is a distributed ledger (e.g., web based application with distributed database ¶ 0053).

With respect to claim 5, Oliver above further teaches wherein a status notification comprising an approved status is received by the verification host, the verification host admits entry to a controlled space (e.g., conditional logic determine eligibility for entry ¶ 0053 and deliver status to an agent of the distributors ¶ 0050).

With respect to claim 6, Oliver above further teaches wherein a status notification comprising a denied status is received by the verification host, the verification host denies entry to a controlled space (e.g., conditional logic determine eligibility for entry ¶ 0053).

With respect to claim 7, Oliver above further teaches wherein a status notification comprising an approved status is received by the verification host, the verification host completes an ecommerce transaction (e.g., ¶ 0053 & @ Fig. 7).

With respect to claim 8, Oliver above further teaches wherein a status notification comprising a denied status is received by the verification host, the verification host does not complete an ecommerce transaction (e.g., denied entry and send status ¶ 0053).

With respect to claim 9, Oliver above further teaches wherein a status notification comprises a status selected from a multi-level approval status scheme (e.g., multi-level approval status ¶ 0047-0048).

With respect to claim 10, Oliver above further teaches wherein a status notification is also sent to the mobile computing device (e.g., @ Fig. 7 #730-740).

The limitations of claim 11 are substantially similar to claim 1 above, and therefore the claim is likewise rejected.

The limitations of claim 13 are substantially similar to claim 3 above, and therefore the claim is likewise rejected.

The limitations of claim 14 are substantially similar to claim 4 above, and therefore the claim is likewise rejected.

The limitations of claim 15 are substantially similar to claim 5 above, and therefore the claim is likewise rejected.

The limitations of claim 16 are substantially similar to claim 6 above, and therefore the claim is likewise rejected.

The limitations of claim 17 are substantially similar to claim 7 above, and therefore the claim is likewise rejected.

The limitations of claim 18 are substantially similar to claim 8 above, and therefore the claim is likewise rejected.

The limitations of claim 19 are substantially similar to claim 9 above, and therefore the claim is likewise rejected.

The limitations of claim 20 are substantially similar to claim 10 above, and therefore the claim is likewise rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493